OPINION — AG — THE ATTORNEY GENERAL CAN EXERCISE NO CONTROL OVER THE PROCEDURES EMPLOYED BY THE STATE BUDGET OFFICE. THE NATURE OF YOUR REQUEST, THEREFORE, NECESSITATES THE FRAMING OF THE ATTORNEY GENERAL'S ANSWER TO YOUR QUERY IN THE FORM OF A SUGGESTION THAT YOU APPLY THE AUTHORITY GIVEN YOU BY STATUTE TO ACCOMPLISH YOUR DESIRED RESULTS. WE DIRECT YOUR ATTENTION SPECIFICALLY TO 74 O.S. 1961 805 [74-805] WHICH PROVIDES IN PART, "* * * IN ADDITION TO THE DUTIES EXPRESSLY SET FORTH ELSEWHERE IN THIS ACT, THE BOARD SHALL — (2) ADOPT, INITIATE THE ADOPTION OF, APPROVE, MODIFY, REJECT OR ESTABLISH SUCH RULES AND REGULATIONS AS MAY BE NECESSARY TO GIVE EFFECT TO THE MERITY SYSTEM OF PERSONNEL ADMINISTRATION AS CONTEMPLATED BY THIS ACT * * *". CITE: 74 O.S. 1961 802 [74-802], 74 O.S. 1961 818 [74-818] 74 O.S. 1961 819 [74-819], 74 O.S. 1961 806 [74-806], 74 O.S. 1961 813 [74-813] 74 O.S. 1961 810 [74-810] (CHARLES OWENS)